FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SVETLANA GRIGORYAN,                              No. 13-70803

               Petitioner,                       Agency No. A095-448-874

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Svetlana Grigoryan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                       1                                13-70803
for abuse of discretion the BIA’s denial of a motion to reopen and review de novo

claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Grigoryan’s motion to

reopen based on ineffective assistance of counsel, where she failed to establish

plausible grounds for the relief she seeks. See Serrano v. Gonzales, 469 F.3d 1317,

1319 (9th Cir. 2006) (“To assert a valid due process ineffective assistance of

counsel claim, a petitioner must demonstrate prejudice; namely, he must show that

he has ‘plausible grounds for relief.’” (citation omitted)). Contrary to Grigoryan’s

contention, the BIA did not engage in impermissible fact-finding in its prejudice

analysis. 8 C.F.R. § 1003.1(d)(3)(iv) (limiting fact-finding in appeals).

      We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen Grigoryan’s removal proceedings. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       2                                    13-70803